t c memo united_states tax_court michael e brown and miriam l mercado-brown petitioners v commissioner of internal revenue respondent docket no filed date ph is an independent_contractor carrying on a concierge cfo business at times he has had as many as three clients simultaneously in year he entered into a three-year contract with co x and was required to work four days a week in pennsauken new jersey he returned to his home in atlanta georgia for the rest of the week co x was the sole source of business income reported by ps for the period beginning when ph went to work for co x and extending through year r disallowed ps' deductions of ph's traveling expenses between atlanta and pennsauken for year sec_1 and held ps have failed to prove that pennsauken was not ph's regular or principal_place_of_business during the time he worked for co x held further ps have provided us with no authority that we are to look at ph's business history as a whole to determine whether he had a regular or principal_place_of_business held further ps have failed to prove that ph's weekly trips from pennsauken to atlanta were in the pursuit of a trade_or_business held further sec_162 deductions for traveling expenses denied held further accuracy-related_penalties sustained frank g podesta for petitioners james h brunson iii for respondent memorandum findings_of_fact and opinion halpern judge respondent determined deficiencies in petitioners' federal_income_tax for their and taxable calendar years of dollar_figure and dollar_figure respectively and accuracy-related_penalties for those years of dollar_figure and dollar_figure respectively we must decide whether petitioners are entitled to deduct for those years sometimes examination years expenses for travel food and lodging under sec_162 and whether they are liable for the accuracy-related_penalties unless otherwise stated all section references are to the internal_revenue_code_of_1986 as amended and in force for the examination years and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar petitioners bear the burden_of_proof see rule a findings_of_fact petitioners lived in alpharetta georgia a suburb of atlanta without distinction atlanta when they filed the petition the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and documents stipulated are accepted as authentic mr brown's business mr brown has an undergraduate degree in accounting from la salle university he also has a master's degree in finance in he became a certified_public_accountant he provides finance-related services to clients and views himself as operating a concierge cfo chief financial officer business he has had clients for his cfo business since at least at times he has had as many as three clients simultaneously his clients do not necessarily require him to do his work for them on their business_premises if not on the client's busine sec_1petitioners have not raised the applicability of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioners have not produced any evidence that they have satisfied the preconditions for its application premises he may work on the client's matters from home or if he is on the road from his hotel room during the examination years he made a home with his wife and children in atlanta tax returns mr brown prepared petitioners' and federal_income_tax returns form_1040 u s individual_income_tax_return petitioners included with their form_1040 three schedules c profit or loss from business each showing mr brown as proprietor of the business and each showing petitioners' home address in atlanta as the address of the business the three schedules describe the subject businesses as parkmobile usa inc parkmobile american furniture rental inc afr and project next inc project next respectively petitioners also included three schedules c with their form_1040 all like the schedules c showing mr brown as the proprietor and petitioners' home address as the businesses address the three schedules were for michael e brown--consulting project next and miriam l mercado-brown on neither 2while each of the three schedules c describes the subject business as being incorporated the first two are describing the names of mr brown's clients and are not meant to communicate that his schedule c business was incorporated the third schedule c relates to his consulting business which was not incorporated their nor form_1040 did petitioners claim any deduction for the business use of any portion of their residence parkmobile mr brown worked for parkmobile from date through date parkmobile is in atlanta on the parkmobile schedule c petitioners reported substantial gross_income from parkmobile and a travel expense of dollar_figure the deduction of which was not disallowed by respondent project next mr brown described the nature of project next's business as providing services to clients viz his concierge cfo business petitioners reported no gross_income for project next for either or although for each year they claimed deductions for various expenses unchallenged by respondent but no traveling expense for they claimed deductions for advertising legal and professional services and office expenses of dollar_figure dollar_figure and dollar_figure respectively and for they claimed deductions for legal and professional services and other expenses principally internet address renewal costs of dollar_figure and dollar_figure respectively afr mr brown began work for afr in date his engagement by afr was governed by a consulting agreement agreement the agreement provides that his engagement was to commence on date and continue until date unless terminated earlier upon among other happenings either party's giving five days written notice of termination to the other party it requires that mr brown provide his services as an independent_contractor and not as an employee it also provides that afr is to pay mr brown a consulting fee of dollar_figure a month for the first year of the three-year period of the agreement and an increased monthly amount during each of the remaining years of the agreement afr has offices in numerous locations including pennsauken new jersey apparently the company's headquarters and atlanta the agreement provides that afr would reimburse mr brown for certain of his business_expenses but it specifically excludes reimbursing him for his expenses in traveling to and from pennsauken pursuant to a date email from afr's chief_executive_officer to him mr brown was required to work a four-day monday through thursday workweek in pennsauken on the afr schedule c petitioners reported compensation of dollar_figure received by mr brown from afr and claimed a deduction of dollar_figure as a business_expense for the cost of his weekly travel from atlanta to pennsauken petitioners reported compensation of dollar_figure received by mr brown from afr on the schedule c entitled michael e brown--consulting and claimed a deduction of dollar_figure as a business_expense for the cost of his weekly travel from atlanta to pennsauken mr brown worked for afr until at least date miriam l mercado-brown petitioners reported dollar_figure of income and no expenses on the miriam l mercado-brown schedule c that income was mr brown's income part of what he received from afr and not his wife's income pango usa pango usa pango is an israeli technical company that mr brown testified he worked for from through he never visited pango's u s headquarters in harrisburg pennsylvania he could do pango's work on his computer in atlanta or wherever he was petitioners reported no income from pango on their or form_1040 penalties the accuracy-related_penalties that respondent determined were dollar_figure for and dollar_figure for those penalties were proposed by one of respondent's tax compliance officers janice moore who examined petitioners' returns for the examination years the penalties were approved in writing by her immediate supervisor supervisory tax specialist jennifer earls before respondent issued the statutory_notice_of_deficiency here in issue opinion i traveling expenses a introduction sec_162 permits taxpayers to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year and specifically includes traveling expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business sec_162 a taxpayer's home for purposes of sec_162 generally means the vicinity of his principal place of employment rather than his personal_residence 74_tc_578 zbylut v commissioner t c sec_274 generally disallows any deduction under sec_162 for among other things any traveling expense including meals_and_lodging while away from home unless the taxpayer complies with stringent substantiation requirements as to the amount time and place and business_purpose of the expense sec_274 at trial in response to the court's question as to whether there was any substantiation issue counsel for respondent informed the court that there was none we accept that and consider substantiation to not be an impediment to petitioners' claims that they are entitled to deductions for traveling expenses under sec_162 memo wl at accordingly expenses_incurred in commuting from a taxpayer's personal_residence to a taxpayer's business or place of employment are generally nondeductible personal expenses e g zbylut v commissioner wl at sec_1_262-1 income_tax regs where a taxpayer does not have a permanent place of business but rather is employed temporarily by various employers at different locations we generally deem the situs of the taxpayer's permanent residence to be his or her tax_home and the taxpayer's traveling expenses from his residence to those temporary places of employment may be deductible zbylut v commissioner wl at accord barrett v commissioner tcmemo_2017_195 at however w hen a taxpayer accepts employment either permanently or for an indefinite time away from the place of his usual abode the taxpayer's tax_home will shift to the location of the taxpayer's new principal_place_of_business determining the principal_place_of_business includes review of the location where the taxpayer spends more of his time engages in greater business activity and derives a greater proportion of his income barrett v commissioner at citations omitted b parties' argument sec_1 petitioners' argument relying principally on zbylut petitioners claim that because during the examination years mr brown had no principal_place_of_business and worked at multiple locations his tax_home was his permanent residence in atlanta in support of their claim that he had no principal_place_of_business and worked at multiple locations they cite his testimony at trial that he worked for three companies during and one exclusively from atlanta park mobile another predominately from atlanta american furniture rental and a third from wherever he was at the time which more often than not was atlanta pango usa they add he also testified that the vast majority of administrative and marketing work was performed from atlanta they conclude mr brown worked more in atlanta georgia than anywhere else including pennsauken alternatively relying on daly v commissioner tcmemo_2013_147 at petitioners argue that even if mr brown spent a majority of his time in pennsauken his tax_home would be in atlanta because he did not have a regular or principal_place_of_business in daly v commissioner at citing sec_1_911-2 income_tax regs we said if an individual has no regular or principal_place_of_business because of the nature of the business then the individual's tax_home is his or her place of abode in a real and substantial sense respondent's argument respondent argues that mr brown's tax_home became pennsauken when he executed the agreement and therefore petitioners cannot deduct his expenses of commuting weekly from atlanta to pennsauken c analysi sec_1 introduction as we understand it mr brown is in essence a business consultant who over the years has had numerous clients for his concierge cfo business often he has had more than one client at once many if not most of his clients did not require him to be present on or indeed spend much time at their business_premises such is a wonder of the information age but afr was different in date he began work for afr pursuant to the agreement which unless earlier terminated would run for three years also afr required that he work in pennsauken four days a week he did not move his family to pennsauken but traveled between the two cities weekly we must decide whether petitioners may deduct the expenses of that travel and that depends on where during the times he incurred those expenses his tax_home was mr brown's tax_home a mr brown's engagement by afr was indefinite at trial mr brown suggested that because under the agreement afr could terminate his engagement at will his engagement by it was temporary implying that because the engagement was temporary pennsauken never became his tax_home and while petitioners do not pursue that argument on brief the fact that the agreement although terminable by either party was to last for three years is indicative that mr brown could not have expected his work for afr in pennsauken to be temporary ie he could not have expected it to be concluded within a reasonably short_period see giesbrecht v commissioner tcmemo_1995_118 wl at finding similar circumstances and concluding that taxpayer's contract employment was indefinite entitling him to no deduction for traveling expenditures because contract-employment location became tax_home b mr brown worked every week in atlanta petitioners also argue that pennsauken never became mr brown's tax_home because in as in he did not work the full year in pennsauken it is true that mr brown did testify that in mid-2013 he negotiated with afr's chief_executive_officer a change in his arrangement that allowed him to work alternate two-week periods in pennsauken and in afr's atlanta office that testimony however contradicted his testimony earlier in the case that w hen i first joined american furniture rental inc in date i was in a hotel room for months every week and while substantiation is not an issue in this case see supra note we assume that petitioners have or at least had adequate_records and receipts documenting mr brown's travel schedule that would support his claim that beginning in the second half of he worked in pennsauken and in atlanta on an alternating two-week schedule petitioners' failure to produce evidence in their possession that if true would be favorable to them gives rise to the presumption that if produced the evidence would be unfavorable that is especially true where the party failing to produce the evidence has the burden_of_proof 6_tc_1158 aff'd 162_f2d_513 10th cir petitioners have failed to convince us that beginning in mid-2013 mr brown worked alternating two-week periods in atlanta and in pennsauken accordingly they have failed to convince us that in vacation time aside mr brown worked less than four days a week every week in pennsauken c from date through pennsauken was mr brown's regular or principal_place_of_business but mr brown did return to atlanta weekly he was an independent_contractor and apparently not precluded by the agreement from soliciting or working for other clients during his tenure with afr he testified that he did marketing for his concierge cfo business using a computer application and he c ould be anywhere to do that task he testified that he did administrative work for his business in atlanta but he did not describe that work or say how long he spent at the work and although he claimed that during the examination years he worked for pango in atlanta he did not describe that work or the time he spent at it as noted he reported no income from pango for the examination years from date through afr was the sole source of mr brown's business income he spent the majority of his time four days a week in pennsauken working for afr while he may have engaged in activities with respect to his concierge cfo business while at home on long weekends in atlanta he did not describe any client meetings in atlanta or otherwise describe work assignments or business-related tasks that necessitated his being in atlanta to accomplish them petitioners have not persuaded us that from date through he worked for multiple clients at various locations we find that during the time he worked for afr in and pennsauken was his regular or principal_place_of_business see barrett v commissioner at see also 35_tc_764 holding taxpayers not entitled to a deduction for travel_expenses from home in greenville ohio to dayton ohio from whence came all of husband's income aff'd per curiam 298_f2d_890 6th cir but relying on daly v commissioner at petitioners do argue that because mr brown did not have a regular or principal_place_of_business his tax_home was in atlanta d we do not take a long-term view mr brown testified that he has had business clients since at least and if since then he has had numerous clients it may well be true that considering the intervening years as a whole through he has had no regular or principal_place_of_business but petitioners have provided us with no authority that we are to take such an extended view to determine whether during the finite period of his business history here under consideration from date through he had no regular or principal_place_of_business in 35_tc_764 the taxpayer husband was self-employed as an industrial and management consultant the taxpayers' residence was in greenville ohio and the husband had an office at the residence where he did some client-related work the husband had no income from any client in greenville and for the two years in issue all of his income was from dayton ohio the court disallowed his traveling expenses between greenville and dayton saying that the work he did in greenville could have been done in dayton and that the taxpayers chose to live in greenville for personal reasons id pincite the court added their work in dayton does not give rise to business_expenses under the circumstances even though taxpayer husband depended upon short-period employment id judge fisher dissenting cautioned if a taxpayer's home automatically follows a temporary jobsite no working man could ever be away from home while he was working id pincite fisher j dissenting in affirming per curiam the court_of_appeals said the evidence reveals that his business headquarters in dayton was indefinite and indeterminate his situation is not within the concept of the allowable deductions for traveling expense green v commissioner f 2d pincite we will follow our report in green as affirmed by the court_of_appeals in concluding that mr brown's tax_home became pennsauken when he went to work for afr travel from his tax_home to his family home however mr brown was away from his tax_home in pennsauken when weekly he traveled to his family home in atlanta to spend long weekends with his wife and children to deduct his traveling expenses from and to his tax_home pennsauken under sec_162 petitioners would have to prove that mr brown traveled to atlanta in the pursuit of a trade_or_business petitioners claimed no deduction for the business use of any portion of their residence as stated mr brown did testify that while in atlanta he worked for pango and performed administrative activities for his business his testimony however was vague and he failed to offer a convincing business reason why he could not accomplish those tasks in pennsauken he failed to explain why as with his use of his computer for marketing activities he could not use his computer and be anywhere to work for pango and perform administrative activities in a nutshell petitioners have failed to prove that mr brown's weekly travel from his tax_home in pennsauken to atlanta was in the pursuit of a trade_or_business see sec_162 57_tc_427 holding taxpayer could not deduct travel_expenses from his place of major employment to his residence a place of minor employment because t he primary motivation for the taxpayer's trips from his major place of employment to his residence was personal aff'd 467_f2d_943 2d cir karp v commissioner tcmemo_1976_325 e ven though a taxpayer performs some business of a minor nature at his residence he may not deduct the expense of travel to this place of business if his travel to the place is principally motivated by a desire to return to his residence a purely personal motive and only incidentally by business reasons conclusion because petitioners have failed to show that mr brown's tax_home was in atlanta from date through or that during the examination years he traveled from his tax_home in pennsauken to atlanta in the pursuit of his business they have failed to show error in respondent's adjustments to their income disallowing their reported traveling expenses for mr brown's weekly travel between atlanta and pennsauken we sustain respondent's adjustments to that effect ii accuracy-related_penalties sec_6662 and b provides for an accuracy-related_penalty of of the portion of an underpayment_of_tax attributable to n egligence or disregard of rules or regulations negligence as used in sec_6662 is defined as any failure to make a reasonable attempt to comply with the internal_revenue_code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff'd 925_f2d_348 9th cir the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 the commissioner's burden of production under sec_7491 includes establishing compliance with the supervisory approval requirement of sec_6751 graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 once the commissioner meets this burden of production the taxpayer must come forward with persuasive evidence that the commissioner's determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet this burden by proving that he acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs respondent satisfied his burden of production with regard to negligence by establishing that petitioners had little if any grounds for claiming atlanta as mr brown's tax_home when they filed their and returns mr brown is a certified_public_accountant with a master's degree in finance he took it upon himself to prepare the couple's tax returns when he prepared those tax returns he of course knew that the agreement was for three years and that neither return showed income earned after date from any client other than afr his experience and training should have alerted him to the dubiousness of petitioners' reporting position respondent has also satisfied his burden of production with regard to the supervisory approval requirement of sec_6751 respondent produced a completed penalty approval form and declaration of his examiner that establish timely supervisory approval petitioners rely on the absence of any deficiencies as their defense to the accuracy-related_penalties because we have found deficiencies in tax petitioners' defense fails we therefore sustain respondent's imposition of the accuracy-related_penalties for the examination years decision will be entered for respondent
